Opinion by
Wickham, J.,
On January 5, 1896, two horses and a coupé, belonging to *107tbe plaintiff, were being driven west, on tbe north side of Diamond street, in the city of Philadelphia. A number of persons were in the vehicle, and the driver and a companion occupied the elevated seat in front. So far as the evidence goes, the coupé was of the kind in common use, and the horses easily controlled and accustomed to the electric cars.
When the carriage approached the intersection of Diamond and Second streets, the driver, who, according to his own statement, had been familiar with the locality for five years, says that he stopped, looked, and listened in order to ascertain if a car were approaching, and neither seeing nor hearing anything to warn him, drove on until his horses were on the railway track. He then, for the first time, saw a rapidly approaching car only about fifteen feet distant. It was too late to avoid the accident, which took place the next instant. The evidence of the defendant’s negligence was sufficient to carry the case to the jury, but it is contended that the plaintiff, on the showing of its own witnesses, was guilty of such contributory negligence as to preclude a recovery. This is" the only question for our consideration.
The inquiry naturally suggests itself, how the driver could have failed to see the coming car had he looked and listened at the right place. The car approached from the north on Second street, and the vehicle was on the north side of Diamond street. A brick building stands at the northeast corner of the two -ways and extends at least out to the street line. Instead of driving out on Second street far enough to obtain a view north, the driver stopped his horses back on Diamond street, east of the footway crossing the latter. So far as seeing was concerned he might as well have stopped many feet farther back. His vision could not pierce the brick building. From the east line of Second street to the nearest rail of the street car track it was twenty-six feet; that is, twelve feet of sidewalk and fourteen feet of gutter and driveway. At first thought it would seem that had he, as he drove out on Second street, merely glanced to the north, he could not have helped observing the coming-car, and that he might then have easily stopped his horses in time to prevent the accident.
One of the excuses he offers for not stopping is, that to have done so would have left the carriage standing on the foot cross*108ing- His theory appears to be, that to save his own life and the lives of the people in the coupé, as well as to prevent the destruction of Ms employer’s property, he had no legal right to obstruct the footwalk for even a few seconds. This absurd proposition needs no refutation, and if there were no other explanation, we would have to agree that the nonsuit was properly entered. But the driver also testified that it was impossible to obtain a view, north on Second street, far enough to see and escape the car, without driving so far out that Ms horses would be on the railway track, or at least so near thereto as to be in danger from the passing car, wMch projected eighteen inches beyond the rail on each side. In this statement he was to some extent corroborated.
Had it appeared from the evidence that Diamond street crosses Second street at a right angle, and that Second street extends, without bends or crooks, at a similar angle for any distance north, it is very difficult to understand why a look northward would not have revealed the car to the driver, after he had passed the building line, on Second street. But as to these important facts the evidence is silent. If the draft used by defendant’s counsel in cross-examination, and the contents whereof are partially brought before us through the answers of witnesses, had gone in evidence, it might, perhaps, have exMbited these things, but an inspection of the formal bill of exceptions, which is indorsed by the defendant’s counsel, “No objections,” shows that the statement originally contained in the stenographer’s notes, that the draft and certain photographs had been offered in evidence, was stricken out by the trial judge when settling the bill. The draft is thus excluded from our consideration, except to the extent that the matters it would have proved have crept into the testimony. Moreover, it is not attached to the record as an exMbit or otherwise, is not among the papers sent upj with the record, and therefore we could not, if it were allowable to examine it, know what it established in regard to the manner in which the streets Mtersect each other, and their particular courses, at and near the place of the accident. For aught we know from the evidence, or judicially, Second and Diamond streets may cross at such an angle as to corroborate rather than to contradict the driver’s testimony, and where the fact of the plaintiff’s contributory negligence is left at all in doubt, the case *109is for the jury: Greenfield v. Harrisburg, etc., Ry., 178 Pa. 194. While some of the statements of the plaintiff’s material witnesses may seem rather improbable, yet as the case stood when the plaintiff rested, they were not so inconsistent with mathematical and optical laws as to make their truth impossible.
Judgment reversed and procedendo awarded.